DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, drawn to Figs. 5-7, in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second pixel area having a PPI less than a PPI of the first area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 20150234540 A1).
As recited in independent claim 1, Sasaki shows a display device 100 comprising: a display panel 104 on which a pixel array (inherent to a display panel) including at least a first pixel region (outside a film region) and a second pixel region (the film region) are disposed; a touch sensor (see sensors in Fig. 2) disposed on the pixel array (part of 104); a display panel driver (including input image receiving unit 102) configured to write pixel data (writing pixel data is necessarily present in order to display the image shown in Fig. 15) of an input image (see image in Fig. 15, for example) to pixels from the pixel array that are in the first pixel region (outside the film region) and the second pixel region (the film region): a touch sensor driver (including control unit 103 and film region determination unit 107) configured to drive the touch sensor (see sensors in Fig. 2) and detect a touch input (see Fig. 8B, which shows that a touch input from a film on a screen is detected by a change in light reflected to brightness sensors 109) on the pixel array (see display unit 104) to generate touch coordinate data (“position and size of the film viewer region” [0063]); and a luminance control device (see BL control unit 105) configured to lower a luminance (“a black image is displayed in a region of the screen on which the film is not fixed (i.e. a region other than the film viewer region). In other words, the black image is on a part of the display unit 104 corresponding to a region which is not contained in the film viewer region from among the divided regions, the film viewer region being a region in which light is emitted with high brightness, and light leakage (from around the sides of the film) may be suppressed” [0064]) of one of the first pixel region (outside a film region) or the second pixel region (the film region) in at least some gray scales (displaying black involves setting all gray scales to a minimum luminance) when the touch input (from the film) is detected (see Fig. 8B) on the pixel array (see display unit 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20150234540 A1).
Sasaki shows a device as described above.
As recited in claim 2, Sasaki is silent regarding whether a pixels per inch (PPI) of the second pixel area is less than a PPI of the first pixel area.
It is noted by the Examiner that PPI is related to a pitch from pixel to pixel. This pitch is a dimension.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Moreover, the Examiner finds that the recited dimensional changes were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited relative dimensions in the course of routine experimentation and optimization. The rationale is as follows: one of ordinary skill in the art would have had reason to balance user preference for high pixel density displays against longstanding market pressure toward decreased cost as is well known in the art.
As recited in claim 7, Sasaki shows that the touch sensor driver (including control unit 103 and film region determination unit 107) is configured to transmit luminance control data (see connection between 103 and 105 in Fig. 1, for example; see also [0049] “control unit 103 switches the BL-control unit”) for controlling (“which controls the BLs 106” [0049]) the luminance (“BL-control unit 105 sllows a divided region of BLs 106 corresponding to the position (Rx, Ry) and the size (width Fw and height Fh) of the film viewer region, which are notified, to emit light with higher brightness compared to other divided regions, as shown in Fig. 5. The divided region where light is emitted with high brightness is determined such that it includes the whole film viewer region. By fixing a film (to the screen) in this state, the user can perform diagnosis of a film image” [0064]) of the second pixel region (film region) to the luminance control device (BL control unit 105).
As recited in claim 8, Sasaki shows that the luminance control data includes frequency data (“if there are a number of sensors greater than a threshold number of sensors (the third threshold number) that have a sensor value change of at least a second threshold value” [0078]) indicating a number of touch inputs (i.e., a number of sensors where touch detection occurs) generated on the second pixel region (film region), and touch coordinate data (“The position of the film viewer region is represented by a coordinate value of, for example, an uppermost left corner” [0063]) for touch inputs (caused by the film) in the second pixel region (film region).
As recited in independent claim 17, Sasaki shows a terminal 100 comprising: a display panel 104 in which a pixel array (inherent to a display panel) including at least a first pixel region (outside a film region) and a second pixel region (the film region) are disposed; a touch sensor (see sensors in Fig. 2) disposed on the pixel array (part of 104); a display panel driver (including input image receiving unit 102 and control unit 103) configured to write pixel data (writing pixel data is necessarily present in order to display the image shown in Fig. 15) of an input image (see image in Fig. 15, for example) to pixels from the pixel array that are in the first pixel region (outside the film region) and the second pixel region (the film region); a touch sensor driver (including control unit 103 and film region determination unit 107) configured to drive the touch sensor (see sensors in Fig. 2) and detect a touch input (see Fig. 8B, which shows that a touch input from a film on a screen is detected by a change in light reflected to brightness sensors 109) on the pixel array (see display unit 104) to generate touch coordinate data (“position and size of the film viewer region” [0063]); a host system (see “EXTERNAL APPARATUS” in Fig. 1) connected to the sensor (see sensors in Fig. 2, for example) and configured to transmit (see connections in Fig. 1) the pixel data of the input image (see image shown in Fig. 15, for example) to the display panel driver (including input image receiving unit 102 and control unit 103), and to receive the touch coordinate data (“position and size of the film viewer region” [0063]) from the touch sensor driver (including control unit 103 and film region determination unit 107); and a luminance control device (BL control unit 105) configured to lower a luminance (“a black image is displayed in a region of the screen on which the film is not fixed (i.e. a region other than the film viewer region). In other words, the black image is on a part of the display unit 104 corresponding to a region which is not contained in the film viewer region from among the divided regions, the film viewer region being a region in which light is emitted with high brightness, and light leakage (from around the sides of the film) may be suppressed” [0064]) of one of the first pixel region (outside the film region) or the second pixel region (the film region) in at least some gray scales (displaying black involves setting all gray scales to a minimum luminance) when the touch input (from the film) is detected (see Fig. 8B) on the pixel array (see display unit 104).
As recited in independent claim 17, Sasaki is silent regarding a mobile terminal.
There is no invention in making portable a known device. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).
Moreover, the Examiner finds that a mobile terminal was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the device of Sasaki mobile. The rationale is as follows: one of ordinary skill in the art would have had reason to succumb to longstanding market pressure toward miniaturization and portability as is well known in the art. 
As recited in independent claim 17, Sasaki is silent regarding a sensor configured to sense changes in movement and inclination in real time.
Official notice is taken of the fact that a sensor configured to sense changes in movement and inclination in real time was known in the mobile terminal art prior to the effective filing date.
Moreover, the Examiner finds that a sensor configured to sense changes in movement and inclination in real time was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a sensor configured to sense changes in movement and inclination in real time in the mobile terminal when making Sasaki portable. The rationale is as follows: one of ordinary skill in the art would have had reason to determine device orientation and changes thereto so as to match a display direction to a device orientation as is well known in the art. 
As recited in claim 18, Sasaki shows lowering the luminance of the first pixel region (outside the film region) when touch input is detected (in the film region).
As recited in claim 18, Sasaki is silent regarding the second pixel region having a lower PPI, and is further silent regarding whether said touch input is detected in the pixel region having the lower PPI.
Regarding claim 18: See teachings, findings, and rationale above for claim 2.
Allowable Subject Matter
Claims 3-4 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and its dependent claim 4: In order to read the film of Sasaki, high brightness light is emitted from the film region. A person of ordinary skill in the art would not have had reason to lower the luminance of the film region of Sasaki.
Regarding claim 19: Sasaki discloses “the third threshold number” [0078] but is silent regarding whether the third threshold number of sensors must detect a touch “within a predetermined time” in order to lower the luminance of the region outside Sasaki’s film region.
Regarding claim 20: Sasaki discloses “a black image is displayed in a region of the screen on which the film is not fixed (i.e. a region other than the film viewer region)”. A person of ordinary skill in the art would not have had reason to replace the black image with an image wherein a lowered gray scale is equal to or greater than the specific gray scale of a maximum frequency among gray scale values of pixel data to be written to pixels of a pixel region having lower PPI, absent hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imbar et al (Us Pat. No. 5491332 A) show a self0masking overhead projector 70 (see Fig. 6) wherein “Viewing device 1 is operative to mask the transparency to avoid the glare common when overhead projectors are used” (see col. 6, lines 45-53).
Cheatham, III et al teach that “the state of the art has progressed to the point where there is little distinction left between hardware, software, and/or firmware implementations of aspects of systems; the use of hardware, software, and/or firmware is generally (but not always, in that in certain contexts the choice between hardware and software can become significant) a design choice representing cost vs. efficiency tradeoffs. Those having skill in the art will appreciate that there are various implementations by which processes and/or systems and/or other technologies described herein can be effected (e.g., hardware, software, and/or firmware), and that the preferred implementation will vary with the context in which the processes and/or systems and/or other technologies are deployed. For example, if an implementer determines that speed and accuracy are paramount, the implementer may opt for a mainly hardware and/or firmware implementation; alternatively, if flexibility is paramount, the implementer may opt for a mainly software implementation; or, yet again alternatively, the implementer may opt for some combination of hardware, software, and/or firmware. Hence, there are several possible implementations by which the processes and/or devices and/or other technologies described herein may be effected, none of which is inherently superior to the other in that any implementation to be utilized is a choice dependent upon the context in which the implementation will be deployed and the specific concerns (e.g., speed, flexibility, or predictability) of the implementer, any of which may vary” (see col. 4, lines 19-46).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
09/13/2022